DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 25 July 2022 in response to the Office Action of 25 April 2022 are acknowledged and have been entered. Claim 23 has been amended. Claims 1-25 are pending and being examined on the merit. 
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed 25 April 2022.  Therefore, this action is not final.

Information Disclosure Statement

The Information Disclosure Statements filed 02/17/2022 and 8/19/2022 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017/070633 A2, 4/27/2017) in view of Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497) and Nureki (US 20200277586 A1, foreign filed 5/31/2017). 
Liu teaches novel Cas9 variants that exhibit activity on target sequences that do not include the canonical PAM sequence (5'-NGG-3', where N is any nucleotide) at the 3'-end [0007]. Liu teaches a Cas9 protein from Streptococcus pyogenes (SpCas9) wherein the SpCas9 protein is a nuclease active SpCas9, a nuclease inactive SpCas9 (SpCas9d), or a SpCas9 nickase (SpCas9n) [0204].  Liu teaches that these SpCas9 proteins the SpCas9 proteins can bind to a nucleic acid sequence having a non-canonical PAM and wherein the SpCas9 proteins comprises one or more of a D1135X, and G1218X of SEQ ID NO: 9, wherein X is any amino acid [00204].  The SEQ ID NO: 9 of Liu is 99% identical to SEQ ID NO: 1 of the instant application.  
Regarding claims 4 and 5, Liu teaches suitable Cas9 proteins include, but are not limited to Cas9 proteins with the following mutations: D10A, D10A/D839A/H840A, and D10A/D839A/H840A/N863A [0184, 00237, 00243].
Regarding claim 6, Liu teaches where any of the fusion proteins provided herein may comprise one or more nuclear localization sequence (NLS) [0156]. 
Regarding claims 7-8 and 10, Liu teaches where the Cas9 variants, when fused to another protein or domain, can target that protein to virtually any DNA sequence simply by co-expression with an appropriate sgRNA and contemplates fusion proteins comprising such Cas9 variants and a DNA modifying domain (e.g., a deaminase, a nuclease, a nickase, a recombinase, a methyltransferase, a methylase, an acetylase, an acetyltransferase, a transcriptional activator, or a transcriptional repressor domain), as well as the use of such fusion proteins in correcting mutations in a genome [0008].  Liu teaches wherein the Cas9 domain and the effector domain (i.e. DNA modifying domain) are fused via a linker [0059].
Regarding claim 9, Liu teaches the Cas9 fusion protein comprises VPR64 [0186].
Regarding claims 13-14, Liu teaches any of the Cas9 proteins provided herein may be fused to a protein that has an enzymatic activity to modify a target DNA, where the enzymatic activity is nuclease activity or methyltransferase activity [0009].
Regarding claims 15-16, Liu teaches any of the Cas9 proteins provided herein may be fused to a protein that has an enzymatic activity [0010]. Liu teaches the enzymatic activity modifies a polypeptide associated with DNA (e.g., a histone) [0010]. Liu teaches the enzymatic activity is methyltransferase activity, demethylase activity, acetyltransferase activity, and deacetylase activity [0010].
Regarding claims 17-20, Liu teaches that one exemplary suitable type of effector domain includes cytosine deaminases, for example, of the APOBEC family. Liu teaches that the apolipoprotein B mRNA-editing complex (APOBEC) family of cytosine deaminase enzymes encompasses eleven proteins that serve to initiate mutagenesis in a controlled and beneficial manner [00160].  Liu teaches a systematic series of fusions between Cas9 and deaminase domains, e.g., cytosine deaminase enzymes such as APOBEC enzymes, or adenosine deaminase enzymes such as ADAT enzymes, that has been generated in order to direct the enzymatic activities of these deaminases to a specific site in genomic DNA [00161].
Regarding claim 21, Liu teaches methods that are useful for targeted binding, editing, or cleaving of nucleic acids [0013].  Liu teaches where the target DNA sequence must be both complementary to the sgRNA and also contain a "protospacer-adjacent motif (PAM) at the 3'-end of the complementary region in order for the system to function [0006]. Liu teaches expressing the Cas protein, and sgRNA into cells [00214].
Regarding claim 22, Liu teaches altering dsDNA [0094, 00161, and 00258]. Liu teaches Cas9 fused with a DNA editing enzyme for the targeted editing of DNA sequences wherein the double stranded DNA substrate is bound by DNA editing enzyme-dCas9:sgRNA complexes [example 5; Fig. 11].
Regarding claim 23, Liu teaches using the Cas9 DNA editing fusion proteins to introduce a point mutation into a nucleic acid by deaminating a target nucleobase (i.e., editing a nucleotide base) [00212].
Regarding claims 23-25, the teachings of Liu are discussed above as applied to claims 17-20.
Liu does not teach or suggest specifically teach a D1135M, S1136Q, or G1218K mutation nor a E1219F mutation.
Lee teaches a spCas9 that may include the mutations of one or two or more amino acids in an amino acid group consisting of D1135, S1136, G1218, R1335 and T1337 [0205] wherein the modified CRISPR enzymes may be modified as to increase the ability to recognize a protospacer adjacent motif (PAM) in a gene or nucleic acid sequence [0252].
Kleinstiver teaches SpCas9 mutations of D1135, D1136, G1218 and E1219 [extended data figure 5] with altered and improved PAM specificities [abstract].
Nureki teaches SpCas9 proteins that contain mutations allowing the protein to have a relaxed restriction on target sequence (PAM sequences) recognition while maintaining binding ability to guide RNA [0018-0019].  Nureki teaches a E1219F mutation [abstract, 0056-0058, 0084].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of Liu such that the mutations of D1135 and G1218 are D1135M and G1215K given Liu’s disclosure that these positions can be mutated to any amino acid.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of Liu to additionally contain a mutation at position S1136 as taught by Lee and Kleinstiver wherein that specific mutation is S1136Q as Lee too teaches that S1136 can be mutated.   These modifications would have been obvious to try given the teachings of Liu, Lee and Kleinstiver to mutate those position and given the a skilled artisan would be choosing from a finite number of identified, predictable solutions (only 19 amino acids), with a reasonable expectation of success.
It would have also been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 as taught and suggested by Liu, Lee and Kleinstiver to additionally contain the E1219F mutation of Nureki.  These modifications would amount to a combination of prior art elements as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Lee, Kleinstiver, and Nureki as applied to claims 1-10 and 13-25, and further in view of Joung (WO 2014/152432 A2, 9/25/2014).
The teachings of Liu, Lee, Kleinstiver, and Nureki are discussed above as applied to claims 1-10 and 13-25 and similarly apply to claims 11 and 12
Liu, Lee, Kleinstiver, and Nureki do not teach that the wherein the transcriptional repression domain is a Krueppel-associated box (KRAB) domain, ERF repressor domain (ERD), or mSin3A interaction domain (SID) and where the transcriptional silencer is Heterochromatin Protein 1 (HP1).
Joung teaches a fusion protein comprising catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional domain (claim 1), wherein the heterologous functional domain is a transcriptional silencer or transcriptional repression domain, wherein the transcriptional repression domain is a Krueppel-associated box (KRAB) domain, ERF repressor domain (ERD), or mSin3A interaction domain (SID), and wherein the transcriptional silencer is Heterochromatin Protein 1 (HP1) [claims 4-6].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the isolated protein as taught and suggested by Liu, Lee, Kleinstiver, and Nureki to contain either the Krueppel-associated box (KRAB) domain, ERF repressor domain (ERD), or mSin3A interaction domain (SID) transcriptional repression domain, or the HP1 transcriptional silencer of Joung for the heterologous function domain.   This modification would amount to a simple substitution of one heterologous function domain for another given that all the heterologous functional domain were known in the art to be fused to SpCas9.	

Response to Arguments
Applicant assert that Liu does not teach or provide guidance that the mutation at D1135 and G1218 can be M and K respectively.  Applicants assert that there are 8,000 possible combination of SpCas9 variants that are comprehensively varied at those positions.  Applicants argue that Liu, Lee, Kleinstiver, Nureki, or Joung do not teach a SpCas9 wherein the mutations at D1 135, S1136, and G1218 are M, Q, and K, respectively.  Applicant’s arguments have been considered and found unpersuasive.  Liu, Lee and Kleinstiver in combination teach that D1135, S1136 and G1218 of SpCas9 can be mutated to generate a SpCas9 variant with increased activity on target sequences.  There are only a limited number, i.e. 19 other amino acids, that each of those positions could be mutated to which represents a finite number of identified, predictable solutions that a person of ordinary skill has good reason to pursue (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).  This fact combined with Liu’s disclosure that two of the sequences can be changed to any amino acid would motivate a skilled artisan to try the possible combination of mutations thereby arriving at the claimed mutations and have a reasonable expectations of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 27, 28, and 30 of copending Application No. 16620367 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the Application No. 16620367 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of Application No. 16620367 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.  All other claims are similarly rejected as discussed above using the reference above.	
This is a provisional nonstatutory double patenting rejection.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26. 34-35, and 38 of copending Application No. 17157708 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the Application No. 17157708 claim  all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of Application No. 17157708 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.  All other claims are similarly rejected as discussed above using the reference above.	
This is a provisional nonstatutory double patenting rejection.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21. 29-30, and 33 of copending Application No. 17157805 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
 	The claims of the Application No. 17157805 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
 	The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
 	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of Application No. 17157805 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements as all positions and would be obvious to try given the finite number of predictable solutions, are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
 	All other claims are similarly rejected as discussed above using the reference above.	
 	This is a provisional nonstatutory double patenting rejection.

Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, 28-29, and 32 of U.S. Patent No. 9926545B2  in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the U.S. Patent No. 9926545B2 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of U.S. Patent No. 9926545B2 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
 All other claims are similarly rejected as discussed above using the reference above.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 27-29 of U.S. Patent No. 11060078B2 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the Application No. 11060078B2 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of Application No. 11060078B2 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation of SEQ ID NO: 1 as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
 All other claims are similarly rejected as discussed above using the reference above.	

Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-30 33 of U.S. Patent No. 9944912B2 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the U.S. Patent No. 9944912B2 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of U.S. Patent No. 9944912B2 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
 	All other claims are similarly rejected as discussed above using the reference above.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 22-27 of U.S. Patent No. 9512446 B1 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the U.S. Patent No. 9512446 B1 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of U.S. Patent No. 9512446 B1 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
	All other claims are similarly rejected as discussed above using the reference above.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 23-30 of U.S. Patent No. 10093910B2 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the U.S. Patent No. 10093910B2 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of U.S. Patent No. 10093910B2 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
All other claims are similarly rejected as discussed above using the reference above.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 23-27 of U.S. Patent No. 10633642B2 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the U.S. Patent No. 10633642B2 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of U.S. Patent No. 10633642B2 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
All other claims are similarly rejected as discussed above using the reference above.

Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20, 30, and 34 of U.S. Patent No. 10479982B2 in view of Liu (WO 2017/070633 A2, 4/27/2017), Lee (US 2019/017710 A1, PCT filed Jun. 14, 2017), Kleinstiver (Kleinstiver et al. 2015. Nature Letters. Vol 523, pgs. 481-497), Nureki (US 20200277586 A1, foreign filed 5/31/2017), and  Joung (WO 2014/152432 A2, 9/25/2014).  
The claims of the U.S. Patent No. 10633642B2 claim all the limitation of claims 1-3 of the current claims except a D1135M, S1136Q, G1218K and E1219F mutation. 
The teachings of Liu, Lee, Kleinstiver, Nureki, and Joung are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the spCas9 of U.S. Patent No. 10633642B2 to additionally contain a D1135M, S1136Q, G1218K and E1219F mutation as taught by Liu, Lee, Kleinstiver, Nureki where the positions can be any amino acid as taught by Liu.  These modifications would amount to a combination of prior art elements and would be obvious to try given the finite number of predictable solutions, as all positions are known positions for spCas9 mutations and all positions are involved in altered and improved PAM sequence recognition.   
All other claims are similarly rejected as discussed above using the reference above.

Claims 23-25 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 22, 28, and 32 of U.S. Patent No. 11286468 in view of Liu (WO 2017 /070633 A2, 4/27/2017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11286468 claims all the limitations of the instant claim 1 except  method of editing a nucleotide base in a double stranded DNA (dsDNA) molecule. 
Liu teaches novel Cas9 variants that exhibit activity on target sequences that do not include the canonical PAM sequence (5'-NGG-3', where N is any nucleotide) at the 3'-end [0007]. Liu teaches a Cas9 protein from Streptococcus pyogenes (SpCas9) wherein the SpCas9 protein is a nuclease active SpCas9, a nuclease inactive SpCas9 (SpCas9d), or a SpCas9 nickase (SpCas9n) [0204]. Liu teaches that these SpCas9 proteins can bind to a nucleic acid sequence having a non-canonical PAM and wherein the SpCas9 proteins comprises mutations.  Liu teaches where the Cas9 variants, when fused to another protein or domain, can target that protein to virtually any DNA sequence simply by coexpression with an appropriate sgRNA and contemplates fusion proteins comprising such Cas9 variants and a DNA modifying domain (e.g., a deaminase, a nuclease, a nickase, a recombinase, a methyltransferase, a methylase, an acetylase, an acetyltransferase, a transcriptional activator, or a transcriptional repressor domain), as well as the use of such fusion proteins in correcting mutations in a genome [0008].  Liu teaches using the Cas9 DNA editing fusion proteins to introduce a point mutation into a nucleic acid by deaminating a target nucleobase (i.e., editing a nucleotide base) [00212].  Liu teaches that one exemplary suitable type of effector domain includes cytosine deaminases, for example, of the APOBEC family. Liu teaches that the apolipoprotein B mRNA-editing complex (APOBEC) family of cytosine deaminase enzymes encompasses eleven proteins that serve to initiate mutagenesis in a controlled and beneficial manner [00160]. Liu teaches a systematic series of fusions between Cas9 and deaminase domains, e.g., cytosine deaminase enzymes such as APOBEC enzymes, or adenosine deaminase enzymes such as ADAT enzymes, that has been generated in order to direct the enzymatic activities of these deaminases to a specific site in genomic DNA [00161].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the SpCas9 mutated protein of U.S. Patent No. 11286468 in a method of editing a nucleotide base in a double stranded DNA (dsDNA) molecule as taught by Liu.  One of ordinary skill would be motivated to make this modification based on Liu’s teaching to use a fusion protein comprising a mutated SpCas9 protein in method of editing a nucleotide base where the base editor is a adenosine deaminase such as ADAT for the advantage of increasing editing activity on the target sequence.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18, 22, 28, and 32 of prior U.S. Patent No. 11286468. This is a statutory double patenting rejection.
 	Regarding claim 1-3, U.S. Patent No. 11286468 claims a Streptococcus pyogenes Cas9 (SpCas9) protein, comprising an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEO ID NO: 1 where the protein has the following mutations D1135M, S1136Q, G1218K, and E1219S (MQKSER). Although the instant claims are broader than U.S. Patent No. 11286468, the claims of U.S. Patent No. 11286468 encompass the claimed invention of the instant claims. Claims 4-22 are similarly claimed in U.S. Patent No. 11286468.

Response to Arguments
Applicants request that the nonstatutory double patenting rejections over U.S. Patent Application Nos. 16620367, 16109657 (now US. Patent 11286468), 17157708, and 17157805 in view of Liu, Lee, Kleinstiver, Nureki, and Joung be held in abeyance until the point when the claims are deemed otherwise allowable. Therefore these rejections are maintained.
Applicants argue that the nonstatutory double patenting rejections over U.S. Patent No. 9926545B2, 11060078B2, 9944912B2, 9512446B1, 10093910B2, 10633642B2, and 10479982B2 in view of Liu, Lee, Kleinstiver, Nureki, and Joung do not teach or suggest the proteins, fusion proteins, or methods as recited in the instant claims.  Applicants arguments have been considered and found unpersuasive for the reasons as discussed in the ‘103 Response to Arguments’ section above.  Specifically, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to change the amino acids at the claimed positions to the claimed mutations because such mutations would have been obvious to try, given the finite number of potential amino acid changes.  Although the potential mutations number to 8000, this is still a finite number of changes, and thus, it would have been obvious to make the claimed changes. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636